Citation Nr: 0516769	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  94-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin, which denied the benefit 
sought on appeal.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in September 1999.  The Board remanded the 
appeal in April 2004, and having considered the veteran's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.    


FINDING OF FACT

The veteran is precluded from performing all forms of 
substantially gainful employment as a result of service-
connected upper right and left extremity disorders.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected upper right and left 
extremity disorders have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he should be granted a total 
disability rating based upon individual unemployability due 
to service-connected disorders.  After a careful review of 
the evidence, the Board will grant the claim.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2004).  

The veteran is in receipt of service connection for: a 
depressive disorder, currently evaluated as 50 percent 
disabling, effective from July 2002, and 30 percent disabling 
effective from April 2000; a fracture of the distal right 
(major extremity) radius with post traumatic degenerative 
joint disease, currently evaluated as 30 percent disabling 
(effective from June 1992); bilateral pes planus with 
secondary plantar fasciitis and degenerative changes, current 
evaluated as 30 percent disabling (effective from April 
2004); post-traumatic changes of the left wrist with 
nonunion, currently evaluated as 20 percent disabling 
(effective from June 1992); carpal tunnel syndrome with ulnar 
neuropathies of the right wrist, currently evaluated as 
10 percent disabling (effective from February 2000); and 
carpal tunnel syndrome with ulnar neuropathies of the left 
wrist, currently evaluated as 10 percent disabling (effective 
from May 2002).  The veteran's service-connected disabilities 
result in a combined disability evaluation of 90 percent, 
effective from April 2003 (prior combined disability 
evaluations are 80 percent from July 2002, and 70 percent 
from May 2002).  (Bilateral factor added).  

The veteran's service connected disabilities meet the general 
requirements of unemployability under 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2004).  As detailed below, the medical 
evidence supports the claim on appeal.  

The issue is whether any or all of the above service-
connected disabilities precludes the veteran from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage") under VA law and regulations.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991) (Emphasis added).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The record indicates that the veteran owns and has been able 
to mentally and physically manage an auto repair facility.  
However, he has exhausted his personal savings in doing so, 
and has done none of the physical requirements of his 
position.  

The most recent medical evidence of record-a report of VA 
examination of October 2004, demonstrates that the veteran 
has significant upper extremity and wrist disability and 
functional impairment, which, independent of any psychiatric 
limitation, has precluded the veteran from gainful employment 
for VA purposes.  

The October 2004 VA examiner specifically stated that given 
the severity of the veteran's service-connected right and 
left upper extremity and wrist disorders and associated 
symptoms, he is essentially permanently and totally 
occupationally disabled, demonstrating an ability to perform 
in a capacity representing no more than marginal employment.  
Specifically, the examiner opined that, 

[The veteran] is not employable as far as 
manual labor goes or anything that 
required repetitive motions...sedentary 
motions that do not require any 
repetitive wrist motions would be 
manageable, however, his employability 
would be marginal at best and I cannot 
envision a job where employers would 
appreciate these substantial limitations.  

This conclusion was reached after a complete review of the 
veteran's five-folder VA claims file, representing his 
documented clinical history, including both VA and private 
treatment records; the October 2004 psychiatric examination 
of the veteran, and examinations of the veteran's feet, 
hands, and wrists.  There is no medical evidence or opinion 
of record to the contrary.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds the evidence to be favorable 
to the veteran's claim on appeal, as set forth above, and, 
therefore, reasonable doubt is for application.  It is 
determined that the veteran's service-connected disabilities, 
as a whole, his right and left upper extremity disabilities 
in particular, render him unable to follow a substantially 
gainful occupation within 38 C.F.R. § 4.16(a) (2004).  







ORDER

Entitlement to a total rating is granted subject to the law 
and regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


